IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 40594

STATE OF IDAHO,                                   )     2013 Unpublished Opinion No. 578
                                                  )
       Plaintiff-Respondent,                      )     Filed: July 12, 2013
                                                  )
v.                                                )     Stephen W. Kenyon, Clerk
                                                  )
MATTHEW SCOTT WILLARD,                            )     THIS IS AN UNPUBLISHED
                                                  )     OPINION AND SHALL NOT
       Defendant-Appellant.                       )     BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the Sixth Judicial District, State of Idaho,
       Bannock County. Hon. Stephen S. Dunn, District Judge.

       Judgment of conviction and unified sentence of seven years, with a minimum
       period of confinement of four years, for driving under the influence or alcohol
       and/or drugs, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Ben Patrick McGreevy,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; GRATTON, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Matthew Scott Willard pled guilty to driving under the influence or alcohol and/or drugs,
a repeated offense. Idaho Code §§ 18-8004, 18-8005(9). The district court sentenced Willard to
a unified term of seven years, with a minimum period of confinement of four years. Willard
appeals asserting that the district court abused its discretion by imposing an excessive sentence.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.



                                                 1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Willard’s judgment of conviction and sentence are affirmed.




                                                   2